DISMISS and Opinion Filed August 14, 2014




                                                       S
                                         Court of Appeals
                                                           In The


                                  Fifth District of Texas at Dallas
                                                     No. 05-14-00988-CV
                                                     No. 05-14-00989-CV
                                                     No. 05-14-00990-CV
                                                     No. 05-14-00991-CV

                                    IN RE RAUL DAVID JACKSON, Relator

                     Original Proceeding from the Criminal District Court No. 4
                                       Dallas County, Texas
                Trial Court Cause No. F-0554511; F-0555473; F-0556279; F-0557397

                                        MEMORANDUM OPINION
                                   Before Justices FitzGerald, Francis, and Lewis
                                           Opinion by Justice FitzGerald
          Relator filed this petition for writ of mandamus contending that his conviction is void

because the trial court withdrew the relator’s guilty plea after a disagreement arose between

counsel for the state and counsel for relator concerning the terms of the plea agreement. The

State subsequently re-indicted the relator and he pleaded guilty.

          Relator argues that the decision of the court of criminal appeals in Perkins v. Court of

Appeals for Third Supreme Judicial District of Texas1 requires this Court to grant a writ of

mandamus compelling the trial court to specifically enforce his original plea agreement. The

Perkins case stood in a different procedural posture than this case, however. In this case a final

   1
       738 S.W.2d 276, 283 (Tex. Crim. App. 1987).
felony conviction is in place on the charges brought by the state following the withdrawal of

relator’s guilty plea. In Perkins, the relator had not yet been required to proceed following the

trial court’s withdrawal of the original plea agreement. Accordingly, in Perkins there was no

conviction the relator could challenge by writ of habeas corpus.

            The only proper means of collaterally attacking a final felony conviction is via petition

for writ of habeas corpus under article 11.07 of the code of criminal procedure.2 In a criminal

case, to be entitled to mandamus relief, the relator must show two things: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act.3 A petition for

writ of habeas corpus is an adequate remedy at law and mandamus does not lie when the relator

can seek relief via petition for writ of habeas corpus.4 As a result, this Court does not have

jurisdiction over relator’s petition for writ of mandamus. We DISMISS the petition.




140988F.P05                                                                /Kerry P. FitzGerald/
                                                                           KERRY P. FITZGERALD
                                                                           JUSTICE




     2
        TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (“After conviction the procedure outlined in this Act shall be exclusive and any other
proceeding shall be void and of no force and effect in discharging the prisoner.”); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus to vacate judgment of conviction, court of appeals usurped the exclusive
authority of court of criminal appeals to grant post-conviction relief).
     3
         In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014) (orig. proceeding).
     4
         Ater, 802 S.W.2d at 243.



                                                                     –2–